                                                                                                                   Kieran Corcoran
                                                                                                                212.763.8491 DIRECT
                                                                                                            212.763.8304 DIRECT FAX
                                                                                                     kieran.corcoran@stinson.com




    April 3, 2019

    Via ECF

    The Honorable LaShann DeArcy Hall
    United States District Court - Eastern District of New York
    225 Cadman Plaza East, Courtroom 4H North
    Brooklyn, New York 11201

    Re:        Odilon S. Celestin, et. al. v. Michel Joseph Martelly, et. al., 18-CV-7340-LDH-JO;
               Pre-Motion Letter for Defendant Unibank, S.A.’s Motion to Dismiss

    Your Honor:

            Pursuant to Section III.A. of your Individual Practices, Unibank, S.A. (“Unibank”) requests a
    pre-motion conference regarding its intended motion to dismiss. Unibank’s primary basis for dismissal
    is this Court’s lack of personal jurisdiction over Unibank. In the interests of judicial efficiency and
    conservation of resources, Unibank requests the Court enter a briefing schedule allowing it to address
    personal jurisdiction first, and providing for briefing of the other grounds for dismissal only if the Court
    finds there is personal jurisdiction.

            The lack of personal jurisdiction is readily shown. Unibank is a Haitian bank that neither owns
    property nor has a branch in New York. It has not engaged in any conduct to fall within New York’s
    long arm personal jurisdiction statute (N.Y.C.P.L.R. § 302(a)), or establish the required minimum
    contacts to satisfy the due process constitutional requirements for the exercise of personal jurisdiction.1
    Unibank has no contacts with New York, let alone the “‘continuous and systematic course of doing
    business’ in New York that ‘warrant[s] a finding of [a foreign corporation’s] presence' in the state,’” as
    is required for plaintiffs to establish general jurisdiction.2 Plaintiffs do not contradict these facts or allege
    such contacts.

           Plaintiffs have failed to make a prima facie showing of jurisdiction over Unibank and cannot
    base jurisdiction over Unibank on Unitransfer USA, Inc.’s (“Unitransfer”) alleged contacts with New
    York.




    1
      See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985) (explaining that to satisfy due process a defendant must
    have “purposefully established ‘minimum contacts’ in the forum State,” so that “the defendant’s conduct and connection with
    the forum State are such that he should reasonably anticipate being haled into court there.”) (quoting Int’l Shoe Co. v.
    Washington, 326 U.S. 310, 316 (1945) and World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 295-97 (1980).); Fort
    Knox Music, Inc. v. Baptiste, 203 F.3d 193, 196 (2d Cir. 2000) (explaining that N.Y.C.P.L.R. § 302(a) “allows jurisdiction
    only over a defendant who has ‘purposefully availed himself of the privilege of conducting activities within New York and
    thereby invoked the benefits and protections of its laws.’”) (quoting Parke-Bernet Galleries v. Franklyn, 308 N.Y.S.2d 337,
    341 (N.Y.1970) (internal quotation marks omitted).
    2
        Universal Trading & Inv. Co. v. Credit Suisse (Guernsey) Ltd., 560 F. App'x 52, 55 (2d Cir. 2014)

                                         1325 AVENUE OF THE AMERICAS, 27TH FLOOR • NEW YORK, NY 10019
STINSON.COM                                  212.763.8491 MAIN • 212.763.8304 FAX

CORE/3515246.0002/151739312.1
     Judge LaShann DeArcy Hall
     April 3, 2019
     Page 2

                   [T]he presence of the subsidiary alone does not establish the parent’s presence in the state.
                   … For New York courts to have personal jurisdiction… the subsidiary must be either an
                   “agent” or a “mere department” of the foreign parent …

                   [I]t may be extremely difficult. . . to make a prima facie showing of jurisdiction over a
                   foreign corporation . . . That, however, is the consequence of the problems inherent in
                   attempting to sue a foreign corporation that has carefully structured its business so as to
                   separate itself from the operation of its wholly-owned subsidiaries in the United States –
                   as it properly may do. . . . [I]t would be inappropriate for us to deviate from [the
                   jurisdictional rules] or to create an exception to them because of the problems plaintiffs
                   may have in meeting their somewhat strict standards.3

     Plaintiffs do not and cannot allege that Unitransfer is an “agent” of Unibank because Unitransfer does
     not do all the business that Unibank could do if it it was in New York.4 Unibank conducts a full variety
     of banking operations, whereas Unitransfer is simply a money transfer operator. Plaintiffs also do not
     and cannot allege facts supporting that Unitransfer is a “mere department” of Unibank. Determining
     whether a subsidiary is a mere department requires:

                   a fact-specific inquiry . . . taking into consideration (1) common ownership . . . ; (2) the
                   financial dependency of the subsidiary on the parent corporation; (3) the degree to which
                   the parent corporation interferes in the selection and assignment of the subsidiary’s
                   executive personnel and fails to observe corporate formalities; and (4) the degree of
                   control over the marketing and operational policies of the subsidiary exercised by the
                   parent.5

             As to common ownership, plaintiffs conclude that Unitransfer is a wholly owned subsidiary of
     Unibank, but do not offer any support for this position. Unibank does not hold any direct ownership
     interest in Unitransfer, whose sole owner is GFN American Holdings, LLC. Unibank is the sole member
     of GFN American Holdings.

             Even if Unibank was the sole owner of Unitransfer, this would not be enough to justify
     jurisdiction.6 Plaintiffs do not and cannot allege facts showing that Unitransfer cannot function without
     the financial support of Unibank, as required for financial dependency.7 Unitransfer does not receive any


     3
       Jazini by Jazini v. Nissan Motor Co., 148 F.3d 181, 184-86 (2d Cir. 1998) (affirming dismissal for lack of personal
     jurisdiction where plaintiff relied on “conclusory non-fact-specific jurisdictional allegations”) (quoting Frummer v. Hilton
     Hotels Int'l, Inc., 19 N.Y.2d 533, 537, remittitur amended, 20 N.Y.2d 737, and cert. denied, 389 U.S. 923 (1967); other
     internal cite omitted).
     4
         See Id.
     5
      Linde v. Arab Bank, PLC, No. CV-04-2799 (NG)(VVP), 262 F.R.D. 136, 142 (E.D.N.Y. May 22, 2009) (internal citations
     omitted).
     6
      See Stutts v. De Dietrich Group, 465 F. Supp. 2d 156, 169 (E.D.N.Y. 2006) (dismissing for lack of personal jurisdiction,
     and stating “[w]hile both parties agree that DDPS-INC is a wholly-owned subsidiary of DDPS-SA, thus demonstrating
     common ownership, plaintiffs fail to refute [that] the . . . other aspects of control are absent”)
     7
      See Gallelli v. Crown Imps., LLC, 701 F. Supp. 2d 263, 273-74 (E.D.N.Y. 2010); Morse Typewriter Co., Inc. v. Samanda
     Office Commc'ns Ltd., 629 F. Supp. 1150, 1153 (S.D.N.Y. 1986).




CORE/3515246.0002/151739312.1
     Judge LaShann DeArcy Hall
     April 3, 2019
     Page 3

     financial support from Unibank, retains its own profits, has control over its own finances, and reports its
     own financial statements.

             Plaintiffs also do not and cannot allege any facts showing that Unibank controls Unitransfer’s
     books and records, is involved in selecting Unitransfer’s executives, or otherwise ignores corporate
     formalities. To the contrary, Unitransfer keeps its own books, has its own board and board meetings, and
     pays its own executives; and, a google search would show that Unitransfer files its own federal tax
     returns. These factors show Unitransfer is not a mere department.8

             Finally, plaintiffs do not and cannot allege that Unibank has any control over Unitransfer’s day-
     to-day operations. Unibank and Unitransfer each have their own completely separate computer and
     phone systems, cannot access the other’s computer systems, and have separate customer records and
     accounts. Importantly, Unitransfer designs and pays for its own advertising and promotional materials,
     including its website, and its own banking transactions forms, without parental interference. These
     factors further establish that Unitransfer is not a mere department.9

             Similarly, plaintiffs do not and cannot allege that (1) Unitransfer’s alleged activities in New York
     were “‘for the benefit’” of Unibank, (2) and with Unibank’s “‘knowledge and consent,’” and (3) Unibank
     “exercised some ‘control’ over” Unitransfer in this matter, as is necessary for specific jurisdiction under
     N.Y.C.P.L.R. § 302(a).10 Unibank has not received any funds or profits from Unitransfer in relation to
     the activities alleged in this lawsuit.

              Since the amended complaint is devoid of the requisite allegations for personal jurisdiction, the
     Court should dismiss this case as it relates to Unibank on this basis. Should Unibank’s personal
     jurisdiction argument be denied, Unibank would adopt the grounds for dismissal raised by other
     defendants including, the act of state doctrine, the Court’s inability to rule on the procedural compliance
     of a foreign nation with their own laws, forum non conveniens, failure to meet minimum pleading
     standards, and grounds specific to each claim (including the failure of all claims under California law
     because Unibank does not conduct business in California, the claims for conversion and under Florida’s
     civil theft statute because the consent of Plaintiffs to the fees at issue precludes theft and conversion, and
     unjust enrichment as Unibank received no benefit). Unibank requests to brief these grounds, if needed,
     after personal jurisdiction is decided. If the Court prefers to hear all grounds in one motion to dismiss,
     Unibank requests by this letter permission to do so. Accordingly, Unibank requests a pre-motion
     conference, seeks leave to move to dismiss the claims against it, and requests that the issue of personal
     jurisdiction be briefed and addressed before the other grounds for dismissal of each claim are briefed.

     8
         Stutts, 465 F. Supp. 2d at 164-65.
     9
       Linde 262 F.R.D. at 144 (finding subsidiary was not a department where, among other things (1) “[t]he two entities have
     separate computer and phone systems, and the computer systems cannot access each other[, (2)] [t]hey also maintain separate
     customer records and accounts . . . and lack access to each other's customers' information[, (3) the subsidiary] designs and
     pays for its own advertising and promotional materials, including its website, as well as its own forms for banking
     transactions, without parental interference”)
     10
       Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, No. 16-CV-1318 (GBD) (BCM), 2018 U.S. Dist. LEXIS
     152237, at *45-47 (S.D.N.Y. Sep. 4, 2018) (quoting Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460, 467 (N.Y. App. 1988)).
     The Joint Stock court elaborated that “[e]ven where the alleged foreign principal is the parent company (or an officer) of the
     in-state agent, none of the necessary factors — benefit, consent, control — may be assumed; all must be specifically alleged
     or, after jurisdictional discovery, factually supported.” Id. at *46-47; see also Powell v. Monarch Recovery Mgmt., 2016 U.S.
     Dist. LEXIS 7728, at *6 (E.D.N.Y. 2016) (finding conclusory allegations insufficient to establish the requirements of specific
     jurisdiction which include conducting business in the state and the claim at issue deriving from such business).




CORE/3515246.0002/151739312.1
     Judge LaShann DeArcy Hall
     April 3, 2019
     Page 4

     Respectfully submitted,


     Stinson Leonard Street LLP
     /s/ Kieran M. Corcoran
     Kieran M. Corcoran (KC4935)
     kieran.corcoran@stinson.com

     -and-

     Paul D. Turner, Pro Hac Vice
     Perlman, Bajandas, Yevoli & Albright

     Attorneys for Defendant Unitransfer USA, Inc.

     cc: All Counsel of Record via ECF




CORE/3515246.0002/151739312.1
